Case 0:20-cv-60209-RAR Document 1 Entered on FLSD Docket 01/31/2020 Page 1 of 4



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                            CASE NO:

 JESSICA SERRANO,

        Plaintiff,
 v.

 CITY OF HOLLYWOOD; HOLLYWOOD
 POLICE DEPARTMENT; and SHAMUS
 TAYLOR,

       Defendants.
 _______________________________________/

                          DEFENDANT’S NOTICE OF REMOVAL

        Defendant, SHAMUS TAYLOR (hereinafter “TAYLOR”), by and through his undersigned

 counsel, and pursuant to 28 U.S.C. §1331, 1441(a) and 1446(b)(3), hereby provides this Notice of

 Removal of the above captioned action from the Seventeenth Judicial Circuit Court in and for

 Broward County to the United States District Court for the Southern District of Florida and states

 as follows:

        1.      Plaintiff, JESSICA SERRANO (hereinafter “Plaintiff”), originally filed her

 Complaint for monetary relief in the Seventeenth Judicial Circuit in and for Broward County on

 September 19, 2019. TAYLOR was served with the Summons and Complaint on January 20, 2020,

 and the CITY OF HOLLYWOOD was served on January 21, 2020. A copy of the Summons’ and

 Complaint is attached hereto as Exhibit “A”.

        2.      Plaintiff’s Complaint attempts to allege the following counts:

                I.     Florida state law claim for false arrest against the CITY OF HOLLYWOOD


                                                 1
Case 0:20-cv-60209-RAR Document 1 Entered on FLSD Docket 01/31/2020 Page 2 of 4



                         (hereinafter “CITY”). and HOLLYWOOD POLICE DEPARTMENT

                         (hereinafter “DEPARTMENT”);

                II.      42 U.S.C. §1983 claim for false arrest               against the CITY and

                         DEPARTMENT;

                III.     42 U.S.C. §1983 claim for false arrest against TAYLOR;

                IV.      42 U.S.C. §1983 claim for First Amendment violation against the CITY and

                         DEPARTMENT;

                V.       Florida state law claim for intentional infliction of emotional distress against

                         the CITY and DEPARTMENT.

        3.      With respect to Count III of Plaintiff’s Complaint, Plaintiff alleges that TAYLOR

 violated her rights under the Fourth and Fourteenth Amendments of the United States Constitution.

        4.      Pursuant to 28 U.S.C. §1331, this Court now has original jurisdiction over this action,

 as Plaintiff’s proposed 42 U.S.C. §1983 civil action against TAYLOR arises under the Constitution

 and the laws of the United States. Pursuant to 28 U.S.C. §1331, 1441(a), TAYLOR may remove this

 action to this Court.

        5.      Pursuant to 28 U.S.C. §1446(b)(1), this notice of removal is timely. 28 U.S.C.

 §1446(b)(1) states:

        The notice of removal of a civil action or proceeding shall be filed within 30 days
        after the receipt by the defendant, through service or otherwise, of a copy of the
        initial pleading setting forth the claim for relief upon which such action or proceeding
        is based, or within 30 days after the service of summons upon the defendant if such
        initial pleading has then been filed in court and is not required to be served on the
        defendant, whichever period is shorter.




                                                    2
Case 0:20-cv-60209-RAR Document 1 Entered on FLSD Docket 01/31/2020 Page 3 of 4



        6.      In accordance with 28 U.S.C. §1446(a), attached hereto as exhibits are copies of “all

 process, pleadings, and orders served upon such defendant”; to wit, Plaintiff’s Complaint and the

 process of service on TAYLOR and CITY. See Exhibit “A”.

        7.      Concurrent wit the filing of this Notice of Removal with this Court, Officer Jones will

 provide Notice of Removal of Plaintiff, through her attorney of records in the State Court Action,

 as required by 28 U.S.C. §1446(d), as well as notice to the Clerk of Court in and for the Seventeenth

 Judicial Circuit for Broward County, Florida.

        8.      Counsel for TAYLOR has conferred with counsel for CITY and DEPARTMENT

 pursuant to 28 U.S.C. §1446(b)(2)(A) and confirmed that CITY and DEPARTMENT consent to

 removal of the instant action.

        9.      This Notice is timely, being filed within thirty (30) days after service of Plaintiff’s

 Complaint on TAYLOR.


                                  CERTIFICATE OF SERVICE

        I hereby certify that on January 31, 2020, I electronically filed the foregoing document with

 the Clerk of the Court using CM/ECF. I also certify that the foregoing document is being served this

 day on all counsel of record or pro se parties identified on the attached Service List in the manner

 specified, either via transmission of Notices of Electronic Filing generated by CM/ECF, or in some

 other authorized manner for those counsel or parties who are not authorized to receive electronically

 Notices of Electronic Filing.

                                                       Respectfully submitted,
                                                       /s/ Tamatha S. Alvarez
                                                       TAMATHA S. ALVAREZ (151467)


                                                  3
Case 0:20-cv-60209-RAR Document 1 Entered on FLSD Docket 01/31/2020 Page 4 of 4



                                                  tsalaw@hotmail.com
                                                  MARTIN, LISTER & ALVAREZ
                                                  1655 N. Commerce Parkway
                                                  Suite 102
                                                  Weston, FL 33326
                                                  Telephone:     (954) 659-9322
                                                  Facsimile:     (954) 659-9909
                                                  Counsel for TAYLOR
                                                  /s/ Tamatha S. Alvarez
                                                  TAMATHA S. ALVAREZ

                                        SERVICE LIST
                                           Case No.

 Samuel Yeboah, Esquire
 Yeboah Law Group
 100 SE 3rd Ave., Suite 1350
 Ft. Lauderdale, FL 33391
 Tel. 954-764-2338
 Email: service @yeboahlawgroup.com
        sy@yeboahlawgroup.com
 Counsel for Plaintiff

 Bruce Jolly, Esquire
 Purdy, Jolly, Giuffreda and Barranco, P.A.
 2455 E. Sunrise Blvd., Suite 1216
 Ft. Lauderdale, FL 33304
 bruce@purdylaw.com,
 Counsel for City of Hollywood and
 Hollywood Police Department




                                              4
